Citation Nr: 0834071	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
lumbar spine with diskectomy with fusion, currently evaluated 
as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The veteran presented 
testimony during a hearing held at the RO before the 
undersigned Veterans Law Judge in July 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent treatment reports of record are from the 
Reno, Nevada, VA Medical Center dated in March 2007.  Since 
that time, the veteran has moved to Louisiana.  He testified 
in July 2008 that he has received treatment at the Beaumont, 
Texas, VA outpatient treatment center and at the Byrd 
Regional Hospital for his back and legs.  Treatment records 
from March 2007 to date should be obtained.  

Also, during the veteran's July 2008 hearing, he testified 
that he has applied for  Social Security Administration (SSA) 
benefits.  Those records should be obtained.  Furthermore, 
the veteran has had VA vocational rehabilitation.  His 
vocational rehabilitation folder should be obtained.  

Last, the VA examiner in November 2005 did not render an 
opinion with reasons as to whether the veteran's 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation, and it has 
been almost three years since that examination.  Another VA 
examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
veteran's treatment records from the 
Beaumont, Texas, VA treatment facility, 
dated since March 2007; from the Byrd 
Memorial Hospital, dated since March 
2007; the veteran's vocational 
rehabilitation folder; and all records 
SSA has concerning the veteran's 
application for SSA benefits.  

2.  Thereafter, schedule the veteran 
for an appropriate VA examination.  The 
claims file must be made available to 
and reviewed by the examiner.  Any 
indicated tests should be accomplished.  

The examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected lumbar spine arthritis, 
diskectomy, and fusion and to his 
diminished sensation in his feet.  The 
examiner should identify any orthopedic 
and neurological findings related to 
the service-connected disabilities and 
fully describe the extent and severity 
of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

With regard to any neurological 
disability resulting from the service-
connected low back disability, the 
specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by service-connected 
disability.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician." 

The examiner should also render an 
opinion as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that the veteran's 
service-connected disabilities (the 
lumbar spine disorder, left and right 
foot diminished sensation, and 
tinnitus), standing alone, render him 
unable to obtain or maintain 
substantially gainful employment.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's pending claim in light of any 
evidence added to the record.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

